

Exhibit 10.1




October 18, 2019
Mr. Kevin Beverly


Dear Kevin,


On behalf of DLH Holdings Corp. (the “Company”), I am pleased to provide you
with this employment offer letter to continue your position as President, Social
& Scientific Systems, Inc., a wholly-owned subsidiary of the Company. Upon your
execution of this offer letter, you will be a member of the Company’s Executive
Leadership Team (“ELT”) and a Section 16 Officer. Your role reports directly to
me, the Chief Executive Officer and you will perform such duties and functions
as may be necessary or appropriate consistent with your position as President of
Social & Scientific Systems, Inc. (“SSS”), subject, however, to the direction of
the Chief Executive Officer.


Further, in your capacity as President of SSS, you will have, subject to the
direction of the Chief Executive Officer of the Company, full authority over the
operations of this business, including vision and strategic planning, program
execution, financial performance, management and leadership development, and
leveraging business development resources for strategically-aligned company
growth. Additionally, as a member of the ELT you will participate in periodic
Board of Directors (the “Board”) presentations, Annual shareholders meetings and
other executive engagements. This will include evaluating acquisition
candidates, developing additional delivery capabilities and other high impact
decisions.


You agree to devote your full business time and best efforts in the performance
of your duties for the Company and its subsidiaries. Your primary work location
will be in SSS’s Silver Spring, Maryland offices. You understand that you will
need to undertake regular travel to our executive and operational offices, and
such other occasional travel within or outside the United States. All such
travel shall be at the sole cost and expense of the Company and shall be in
accordance with government Joint Travel Regulations (JTR) and current Company
policy, which will include reasonable lodging and food costs incurred by you
while traveling.


Cash Compensation. The Company will pay you an initial salary at the rate of
$275,000 per year, less applicable Federal, state, local and elected
withholdings, which will be paid in accordance with the Company’s normal payroll
procedures. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies and directions from the Management Resources &
Compensation Committee of the Board (the “MRC Committee”). During your
employment hereunder, the MRC Committee will review your performance and
consider adjustments to your compensation as part of its annual merit increase
process for the Company’s senior management team.








--------------------------------------------------------------------------------



Bonus potential. In addition, you will be eligible to be considered for an
incentive bonus for each fiscal year of the Company beginning in fiscal year
2020. The bonus will be awarded based on objective or subjective criteria
established by the MRC Committee. Subject to the MRC Committee’s discretion, you
will have an opportunity to earn a cash bonus of up to 50% of your annual base
salary. The bonus will be based on the Company’s completion of preset goals as
will be set forth in an annual management bonus opportunity plan, upon approval
of the MRC Committee. Bonuses may also be subject to adjustment, and include
such additional conditions as may be specified by the MRC Committee.


Equity Compensation. Contemporaneously with the execution of this offer letter,
you will be granted an option to purchase 250,000 shares of DLH Holdings Corp.
Common Stock pursuant to the Company’s 2016 Omnibus Equity Incentive Plan (the
“Plan”) (the “Initial Options”). The exercise price of the Initial Options shall
be equal to the fair market value of the Company’s Common Stock on the grant
date, as determined in accordance with the Plan. The Initial Options shall be
subject to vesting requirements, with 50,000 options vesting on the first
anniversary of the grant date and the remainder vesting as follows: (i) 66,667
shares if the closing price of the Company’s Common Stock equals or exceeds
$8.00 per share for ten consecutive trading days; (ii) 66,667 shares if the
closing price of the Company’s Common Stock equals or exceeds $10.00 per share
for ten consecutive trading days; and (iii) 66,666 shares if the closing price
of the Company’s Common Stock equals or exceeds $12.00 per share for ten
consecutive trading days.
The Initial Options will have a ten (10) year term from their date of grant in
which they can be exercised (subject to your continued service and the vesting
provisions described above) and will be subject to the terms and conditions of
the Plan and option agreement(s) between you and the Company in the form
approved by the MRC Committee.


In addition, you shall be eligible to receive equity or performance awards
payable in shares, cash or other property pursuant to long-term incentive
compensation plans which may be adopted by the MRC Committee or the Board.
Equity awards shall be granted under the Plan or such other equity compensation
plan as may be adopted by the Company in the discretion of the MRC Committee or
the Board. Subject to approval of the MRC Committee approval, option awards will
also be subject to such time and/or performance-based vesting conditions as
approved by the MRC Committee. All option awards would have a per share exercise
price equal to the per-share fair market value of the Company’s Common Stock on
the date of such grant, as determined by the MRC Committee or the Board of
Directors, and would be subject to your acceptance of a Stock Option Agreement
which, along with the Plan, would set out additional details of the grant. The
actual grant date value of any such awards shall be determined in the discretion
of the MRC Committee or Board and any such awards shall include such vesting
conditions and other terms and conditions as determined by the MRC Committee or
the Board.


Employee Benefit Program. Initially, you will continue to receive the benefits
that were provided to you by SSS prior to its acquisition by the Company. Upon
the completion and implementation of the Company’s benefits integration effort
in connection with its acquisition of SSS, you will be eligible for all
Executive Employee Benefits afforded full-time DLH employees, for which details
will be provided separately. A summary of such benefits are set forth below.




--------------------------------------------------------------------------------




w Healthcare Plan – Medical, Dental, Vision
w Life Insurance – Company paid coverage of $75,000
w LTD – Company Paid
w Voluntary life insurance – Employee paid
w Paid Time Off (PTO) and Holidays – Paid vacation at the rate of five (5) weeks
per annum.
w Eligible to participate in the company 401(k) plan.


Such benefits are subject to change, and may be supplemented, altered, or
eliminated, in part or entirely. Any eligibility to participate in such benefit
plans, as well as the terms thereof, shall be as set forth in the governing
documents for such plans, or if there are no such governing documents, in the
Company’s policies. Eligibility for the Healthcare Plan, Life Insurance and
Voluntary Life benefits are detailed in your benefits package. Also, it is
corporate policy to review performance on an annual basis. In addition, the
Company shall maintain any you will be covered under the Company’s director and
officer liability insurance coverage.


Severance and Change in Control. As an executive of the Company, you will be
eligible to receive severance and change of control benefits under certain
circumstances pursuant to the Change in Control, Severance and Covenant
Agreement, to be provided to you separately (the “Severance Agreement”).
Accordingly, your potential severance and change of control benefits and the
terms and conditions thereof shall be set forth in the Severance Agreement. In
addition, the Company specifically agrees that a material change in the
geographic location at which you must perform your services hereunder, such that
the Company requires you to be based (excluding travel responsibilities for the
Company’s business) at any office more than fifty (50) miles from the current
location of the main office of SSS without your consent, will constitute “Good
Reason” for purposes of the Severance Agreement.


Clawback. Notwithstanding any other provision herein to the contrary, you agree
and acknowledge that any incentive-based compensation, or any other
compensation, paid or payable to you which is subject to recoupment or clawback
under any applicable law, government regulation, or stock exchange listing
requirement, including without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and such regulations as may be promulgated thereunder by
the Securities and Exchange Commission, will be subject to such deductions and
clawback (recovery) as may be, but solely to the extent, required to be made
pursuant to applicable law, government regulation, stock exchange listing
requirement or any policy of the Company mandated in accordance with any such
law, government regulation, or stock exchange listing requirement. This section
shall survive the termination of your employment for a period of three (3)
years.


At-will Employment. Employment is for no specified period of time and “at-will”.
That means you are free to resign at any time, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without cause, and with or without notice.






--------------------------------------------------------------------------------



Company Policies. As a Company employee, you will be expected to abide by
Company rules and regulations. You will be specifically required to sign an
acknowledgement that you have read and understand the Company rules of conduct
which will be included in an Employee Handbook which the Company will distribute
to you on your date of hire.


Contingencies. As a condition of employment, you will be required to sign a
confidentiality
agreement (attached), as well as pass a background check and drug screening.


Entire Agreement; Amendments. This letter, together with the above-referenced
confidentiality and severance agreements sets forth the entire agreement between
the parties and supersedes all prior agreements, letters and understandings
between the parties, whether oral or written prior to the date of this letter,
except for the terms of employee stock option plans, restricted stock grants and
option certificates (unless otherwise expressly stated herein). No modification,
amendment or waiver of the terms of this letter shall be binding on the parties
unless executed in writing by the parties to this letter. No waiver of any of
the provisions of this letter shall be deemed to or shall constitute a waiver of
any other provisions hereof, nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. Any failure to insist upon strict
compliance with any of the terms and conditions of this letter shall not be
deemed a waiver of any such terms or conditions and the waiver by either party
of any breach or violation of any provision of this letter shall not operate or
be construed as a waiver of any subsequent breach.


Interpretation and Review. The parties agree that they have both had the
opportunity to review and negotiate this offer letter, and that any
inconsistency or dispute related to the interpretation of any of the provisions
of this offer letter shall not be construed against either party. You have been
advised and have had the opportunity to consult with an attorney or other
advisor prior to executing this letter. You understand, confirm and agree that
counsel to the Company (Becker & Poliakoff, LLP) has not acted and is not acting
as counsel to you and that you have not relied upon any legal advice except as
provided by your own counsel.


Governing Law. This letter has been negotiated and executed in the State of
Georgia which shall govern its construction and validity.


Execution. This letter may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.
To indicate your acceptance of the terms of this offer letter, please sign and
date this letter in the space provided below and return it to me. A duplicate
original is enclosed for your records. We believe your contributions to DLH will
be invaluable and we look forward to continuing our work together.





--------------------------------------------------------------------------------



Sincerely,


DLH Holdings Corp.
        
        
By: /s/ Zachary C. Parker
Name: Zachary C. Parker
Title: Chief Executive Officer and President


AGREED AND ACCEPTED:
        
        
By: /s/ Kevin Beverly
Kevin Beverly
         
Dated: October 18, 2019










